DETAILED ACTION
Claims 21-40 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed January 25, 2021, has been entered.  Claims 21-40 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 21 recites the limitations “wherein the keyword is configured for on-demand brand resilience evaluation;” “initiating a user session as an on-demand branded session;” “for the on-demand brand session …” “detecting a second search request” “based on the on-demand brand resilience value of the brand name for the user session, identifying item listings for the second search request, wherein the item listings are identified from a plurality of item listings that are responsive to the second search request;” and “communicating the item listings for presentation”  While the specification provides support for customizing a user experience based on brand resilience data (Specification ⁋ 0022) including initiating a user session as a branded session (Specification ⁋ 0022) and presenting item listings associated with the brand name and omitting those without the brand name (Specification ⁋ 0023), the specification does not provide support for a keyword being configured for on-demand brand resilience evaluation.  Further the specification does provide support for a user branded session being “on-demand.” There is no support regarding timing (i.e. on-demand, real-time, etc.).  Further there is no support for “detecting a second search request” “based on the on-demand brand resilience value of the brand name for the user session, identifying item listings for the second search request, wherein the item listings are identified from a plurality of item listings that are responsive to the second search request;” and “communicating the item listings for presentation.”  There is no support for detecting a second request, identifying item listings based on an on-demand resilience value and responsive to a second request and communicating these determined item listings.  The specification only provides support for a first search and providing item listings to that first 
Further, the subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would have recognized such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the second search request is detected (i.e. determined or calculated).  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure/algorithm as to how this second search request is detected raises questions whether applicant truly had possession of this feature at the time of filing.

	Claims 22-27 depend from claim 21 and inherit all the deficiencies of the claim(s) in which they depend and are therefore rejected under the same basis.

	Claim 22 further recites the limitations “configuring the brand name for the on-demand brand resilience using at least one of the brand name, a brand name synonym, an official name, a misspelling of the brand name, a familiar short name, a brand phrase, and an abbreviation;” and “determining that the keyword is configured for the on-demand resilience evaluation.”  While the specification provides support for “in queries, a brand can be referenced by its synonyms, such as official name, a misspelling, a familiar short name, an abbreviation etc.” (Specification  ⁋0016), the specification does not provide support for configuring a brand name for the on-demand brand resilience using the brand name, a brand name synonym, an official name, a misspelling of the brand name, a familiar short name, a brand phrase, and an abbreviation. 
	Further, while the specification provides support for customizing a user experience based on brand resilience data (Specification ⁋ 0022) including initiating a user session as a branded session (Specification ⁋ 0022) and presenting item listings associated with the brand name and omitting those without the brand name (Specification ⁋ 0023), the specification does not provide support for determining that a keyword is configured for on-demand brand resilience evaluation.

	Claim 23 further recites the limitations “in real-time, receiving the number clicks on the references to the one or more item listings that include the brand name; and based on the number of clicks, calculating the on-demand brand resilience value.”  While the specification supports receiving a number of clicks (Specification ⁋ 0011), there is no support regarding timing (i.e. on-demand, real-time, etc.).  

	Claim 24 further recites the limitation “wherein the item listings identified for the second search request are listings that comprise the brand name.”  The specification only provides support for a first search and providing item listings to that first search (Specification ⁋ 0022-0023) but not for a second request.

Claim 25 further recites the limitation “wherein when the on-demand brand resilience value of the brand name is characterized by high resilience, the item listings are predominantly associated with the brand name.” The specification only provides support for a first search and 

Claim 26 further recites the limitation “determining that the on-demand brand resilience value of the brand name is characterized by low resilience; and identifying the item listings for the second search request without consideration for the brand name.”  The specification only provides support for a first search and providing item listings to that first search (Specification ⁋ 0022-0023) but not for a second request.

Claim 27 further recites the limitation “wherein presentation of the item listing is performed in real-time during the on-demand branded session, wherein the brand name identifies a type of product manufactured by a particular company under a particular name.” While the specification supports presenting item listings for a first search (Specification ⁋ 0023), there is no support  for presenting item listings for a second search nor support regarding timing (i.e. on-demand, real-time, etc.).  

Referring to claims 28-40 all the limitations in method claims 21-27 are closely parallel to the limitations of system claims 28-34 and article of manufacture claims 35-40, analyzed above and rejected on the same basis.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 contains the limitation “wherein the keyword is configured for on-demand brand resilience evaluation.”  It is unclear how a keyword is configured for on-demand brand resilience evaluation.  What does this configuring entail?  The specification states that “the brand resilience system 144 is configured to determine brand resilience value for a brand name” (Specification ⁋ 0019) but not the keyword.

Claims 22-27 depend from claim 21 and inherit all the deficiencies of the claim(s) in which they depend and are therefore rejected under the same basis.

Claim 22 further recites the limitations “configuring the brand name for the on-demand brand resilience using at least one of the brand name, a brand name synonym, an official name, a misspelling of the brand name, a familiar short name, a brand phrase, and an abbreviation;” and “determining that the keyword is configured for the on-demand resilience evaluation.”  First is 

Claim 25 further recites the limitation “wherein when the on-demand brand resilience value of the brand name is characterized by high resilience, the item listings are predominantly associated with the brand name.”  The term "predominately" in claim 25 is a relative term which renders the claim indefinite.  The term "predominately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Referring to claims 28-40 all the limitations in method claims 21-27 are closely parallel to the limitations of system claims 28-34 and article of manufacture claims 35-40, analyzed above and rejected on the same basis.  

Response to Arguments
Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive. 
Applicant argue that there is support for the limitations (Remarks pages 9-11) however the examiner disagrees. The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would have recognized such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the brand affinity value is an indicator of a likelihood of a user who is interested in a target brand represented by the brand name being also interested in a further brand represented by a further brand name is determined or calculated. While the specification discusses the brand affinity is a value assigned to a pair of brand identifiers (Specification ¶ 0021) the specification does not disclose how this value (i.e. brand value being an indicator of a likelihood) is determined or calculated. It is noted that this is not an enablement rejection.  The claim recites it’s “based on” correlation of transactions with respect to item listing that include the brand name and transactions with respect to the item listings that include the further brand name.  However this does not give any guidance how this value is calculated or determined.  Applicant’s failure to disclose any meaningful structure/algorithm as to how this brand affinity value is an indicator of a likelihood of a user who is interested in a target brand represented by the brand name being also interested in a further brand represented by a further brand name is calculated raises questions whether applicant truly had possession of this feature at the time of filing.


	
	Applicant argues that the claims are not directed to an abstract idea and even if they are then they are “significantly more” (Remarks pages 12-17) however the examiner disagrees.

Taking claim 21 as representative, claim 21 recites the following limitations: detect, commencement of a user session, the user session comprising an initial search request; examine the initial search request in the user session; determine that the initial search request includes a phrase that represents a brand name, the brand name identifying a type of product manufactured by a particular company under a particular name; examine a brand resilience value of the brand name, the brand resilience value indicating importance of the brand name to users of the on-line trading platform, wherein the brand resilience value is determined utilizing a brand popularity value in relation to an on-click percentage value; and based on the brand resilience value, using at least one processor of the computer system, select a corresponding search strategy from a plurality of search strategies, the search strategy is an indicator of a strategy for selectively presenting item listings based on brand names of the item listings, wherein the item listings are selected from a plurality of item listings that are responsive to the initial search request.
The above limitations recite the steps of determining a search strategy based on brand resilience (i.e. affinity).  The limitation of detect, commencement of a user session, the user session comprising an initial search request, as drafted, is a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation 
The limitations of examine the initial search request in the user session; determine that the initial search request includes a phrase that represents a brand name, the brand name identifying a type of product manufactured by a particular company under a particular name; examine a brand resilience value of the brand name, the brand resilience value indicating importance of the brand name to users, wherein the brand resilience value is determined utilizing a brand popularity value in relation to an on-click percentage value; as drafted, is a process that, under its broadest reasonable interpretation covers performance of the limitations in the mind.
The limitation of  based on the brand resilience value, select a corresponding search strategy from a plurality of search strategies, the search strategy is an indicator of a strategy for selectively presenting item listings based on brand names of the item listings, wherein the item listings are selected from a plurality of item listings that are responsive to the initial search request, as drafted, is a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components.  Other than reciting “using at least one processor of the computer system,” nothing in the claim element precludes the step from practically being performed in the mind.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements– using a computer system and a processor to perform the 
Furthermore, claim 21 generally links the use of the abstract idea to a particular technological environment or field of use (i.e. an on-line trading platform).  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claim 21 specifying that the detecting commencement of a user session “in an on-line trading platform” merely indicates a field of use in which to apply the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system and a processor to perform the detecting and selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)). 
The claim elements when considered individually and when considered as an ordered combination (i.e. as a whole), are directed to an abstract idea with significantly more.  The claim is not patent eligible
Dependent claims 22-27 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 22-27 further describes the commercial or legal interactions by reciting sales activities/behaviors and business relations. The dependent claims do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the additional limitations fails to provide an inventive concept.  For at least similar reasons as discussed above with respect to claim 21, dependent claims 22-27 are directed to an abstract idea without significantly more.  Therefore, dependent claims 22-27 are not patent eligible.

Regarding claims 28-40, additional elements-one or more processors, and a machine-readable hardware storage device coupled with the one or more processors, the machine-readable hardware storage device storing instructions that, when executed by the one or more processors, cause the system to perform operation. The processors and storage device are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function) (Specification ⁋⁋ 0025, 0035-0036) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.

Further, the use of conventional computer elements to send or receive information between various computer terminals (i.e. receiving a first search, communicating the item listings for presentation) are insignificant extra-solutions activity of mere data gathering or outputting in conjunction with an abstract idea (See M.P.E.P 2106.05 (g)).

Although these additional computer-related elements are recited, claim 1 merely invokes such additional elements as a tool to perform the abstract idea. Implementation of an abstract idea on a generic computer is not indicative of integration into a practical application. Similar to the limitations of Alice Corp. Pty. Ltd. V. CLS Bank lnt’l, claim 1 merely recites a commonplace business method (i.e., identifying relevant item listings) being applied on a general purpose computer as Applicant’s specification explains in a high level of generality (Applicant’s specification ⁋⁋ 0025, 0035-0036).

Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Further, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improve the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use of online advertising, sales, and promotions. See M.P.E.P. § 2106.05(h)

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a one or more processors, and a machine-readable hardware storage device coupled with the one or more processors, the machine-readable hardware storage device storing instructions that, when executed by the one or more processors, cause the system to perform operation amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 

Further the additional elements (i.e, processors and storage device) are used in a generic manner and operates using well-understood, routine and conventional functions.  For example the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner.

The use of generic computer components to send or receive business information between various computer terminals is the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas (See M.P.E.P. 2106.05(d)(II)).  Similarly, the use of generic computer components to perform accounting functions is likewise the well-understood, routine, and conventional computer functions of receiving, processing, and storing data and does not impose any meaningful limit on the computer implementation of the identified abstract ideas (See M.P.E.P. 2106.05(d)(II)).

Further, the instant specification makes clear that the recited physical components provide a generic environment in which to carry out the abstract idea (Specification ⁋⁋ 0025, 0035-0036).  Each step of the instant claims, when taken alone, is executed in a manner routinely and conventionally expected of these elements. Additionally, while a more explicit abstract idea styled as a process or machine may overcome the prior art on record, a more detailed abstract idea is still an abstract idea. Likewise, a more detailed generic computing system is still a generic computing system.

The claimed functions can be carried out in existing computers long in use, no new machinery being necessary. Claims 28-40 merely assume the availability of physical components including a computing system, for input and output.

The claim elements when considered individually and when considered as an ordered combination (i.e. as a whole), are directed to an abstract idea without significantly more.  The claim is not patent eligible.

For at least similar reasons as discussed above with respect to claim 21 and the detailed analysis above, claims 28-40 are directed to an abstract idea without significantly more.  Therefore, claims 28-40 are not patent eligible.

Applicant argues the prior art does not teach “examine a brand resilience value of the brand name, the brand resilience value indicating importance of the brand name to users of the on-line trading platform, wherein the brand resilience value is determined utilizing a brand popularity value in relation to an on-click percentage value, and based on the brand resilience value, using at least one processor of the computer system, select a corresponding search strategy from a plurality of search strategies, the search strategy is an indicator of a strategy for selectively presenting item listings based on brand names of the item listings, wherein the item listings are selected from a plurality of item listings that are responsive to the initial search request” however the examiner disagrees.  Hotchkies teaches that a user submitting a query for Brand X which has a strong affinity are seeking only Brand X (i.e. single brand strategy) and a user submitting a query for Brand Y are seeking items by Brand Y and other sources (i.e. show alternate brands strategy).  Hotchkies also teaches generating a pool of items (i.e. item listings) based on a search context associated with a query that may be implicitly or explicitly implied or a default and the search context involves data associated with the user (i.e. based on the brand resilience value, using at least one processor of the computer system, select a corresponding search strategy for the brand resilience value assigned to the brand name, the search strategy indicates how to selectively present item listings for the user session).  Hotchkies also teaches .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more.

Claims 21-27 are directed to a process, claims 28-34 are directed to a machine, and claims 35-40 are directed to an article of manufacture, however, claims 21-40 are directed to a judicial exception (i.e. an abstract idea).

Taking claim 21 as representative, claim 21 recites the following limitations: receiving a first search request having a keyword that represents a brand name, wherein the keyword is configured for on-demand brand resilience evaluation; based on the keyword representing the brand name, initiating a user session as an on-demand branded session; for the on-demand branded session, determining an on-demand brand resilience value as a brand resilience value of the brand name, wherein the brand resilience value indicates an importance of the brand name to 

The above limitations recite the steps of identifying relevant item listings.  The limitations of receiving, initiating, determining, detecting, identifying and communicating, as drafted, is a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind.  Nothing in the claim element precludes the step from practically being performed in the mind.
Further, the limitations of receiving, initiating, determining, detecting, identifying and communicating describe commercial or legal interactions by reciting sales activities/behaviors and business relations and as such fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Accordingly, the lack of additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As such, the recited limitations fail to integrate the abstract idea into a practical application.



The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the lack of additional elements fails to provide an inventive concept. 

The claim elements when considered individually and when considered as an ordered combination (i.e. as a whole), are directed to an abstract idea without significantly more.  The claim is not patent eligible.


Dependent claims 22-27 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 22-27 further describes the commercial or legal interactions by reciting sales activities/behaviors and business relations. The dependent claims do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the additional limitations fails to provide an inventive concept.  For at least similar reasons as discussed above with respect to claim 21, dependent claims 22-27 are directed to an abstract idea without significantly more.  Therefore, dependent claims 22-27 are not patent eligible.

Regarding claims 28-40, additional elements-one or more processors, and a machine-readable hardware storage device coupled with the one or more processors, the machine-readable hardware storage device storing instructions that, when executed by the one or more processors, cause the system to perform operation. The processors and storage device are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function) (Specification ⁋⁋ 0025, 0035-0036) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.

Further, the use of conventional computer elements to send or receive information between various computer terminals (i.e. receiving a first search, communicating the item listings for presentation) are insignificant extra-solutions activity of mere data gathering or outputting in conjunction with an abstract idea (See M.P.E.P 2106.05 (g)).

Although these additional computer-related elements are recited, claim 1 merely invokes such additional elements as a tool to perform the abstract idea. Implementation of an abstract idea on a generic computer is not indicative of integration into a practical application. Similar to the limitations of Alice Corp. Pty. Ltd. V. CLS Bank lnt’l, claim 1 merely recites a commonplace business method (i.e., identifying relevant item listings) being applied on a general purpose computer as Applicant’s specification explains in a high level of generality (Applicant’s specification ⁋⁋ 0025, 0035-0036).

Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Further, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improve the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use of online advertising, sales, and promotions. See M.P.E.P. § 2106.05(h)

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a one or more processors, and a machine-readable hardware storage device coupled with the one or more processors, the machine-readable hardware storage device storing instructions that, when executed by the one or more processors, cause the system to perform operation amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 

Further the additional elements (i.e, processors and storage device) are used in a generic manner and operates using well-understood, routine and conventional functions.  For example 

The use of generic computer components to send or receive business information between various computer terminals is the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas (See M.P.E.P. 2106.05(d)(II)).  Similarly, the use of generic computer components to perform accounting functions is likewise the well-understood, routine, and conventional computer functions of receiving, processing, and storing data and does not impose any meaningful limit on the computer implementation of the identified abstract ideas (See M.P.E.P. 2106.05(d)(II)).

Further, the instant specification makes clear that the recited physical components provide a generic environment in which to carry out the abstract idea (Specification ⁋⁋ 0025, 0035-0036).  Each step of the instant claims, when taken alone, is executed in a manner routinely and conventionally expected of these elements. Additionally, while a more explicit abstract idea styled as a process or machine may overcome the prior art on record, a more detailed abstract idea is still an abstract idea. Likewise, a more detailed generic computing system is still a generic computing system.

The claimed functions can be carried out in existing computers long in use, no new machinery being necessary. Claims 28-40 merely assume the availability of physical components including a computing system, for input and output.



For at least similar reasons as discussed above with respect to claim 21 and the detailed analysis above, claims 28-40 are directed to an abstract idea without significantly more.  Therefore, claims 28-40 are not patent eligible.

Therefore claims 21-40 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hotchkies et al., US 8,577,879 B1 (as cited by applicant and hereafter referred to as “Hotchkies”).

Referring to claim 1, Hotchkies teaches a method for identifying relevant item listings during on-demand branded sessions corresponding to on-demand brand resilience values (abstract and column 3 lines 56-64), the method comprising: receiving a first search request having a keyword that represents a brand name, wherein the keyword is configured for on-demand brand resilience evaluation (column 1 lines 49-59; column 3 lines 56-64; column 5 lines 
 based on the keyword representing the brand name, initiating a user session as an on-demand branded session (column 3 lines 56-64; column 5 line 57- column 6 line 31); 
for the on-demand branded session, determining an on-demand brand resilience value as a brand resilience value of the brand name, wherein the brand resilience value indicates an importance of the brand name to the user session, wherein during the user session, the on-demand brand resilience value is determined utilizing a number of clicks on references to one or more item listings that include the brand name (column 1 lines 49-59; column 3 lines 56-64; column 5 lines 44-56; column 6 lines 16-31, column 7 lines 8-27, column 9 lines 7-26 - note the brand resilience value is the brand affinity assigned as either high or low)
detecting a second search request (Fig. 4 and column 5 line 57- column 6 line 31- note the second request is the inputting the search query from the user);
based on the on-demand brand resilience value of the brand name for the user session, identifying item listings for the second search request, wherein the item listings are identified from a plurality of item listings that are responsive to the second search request (Fig. 4 and column 3 lines 56-64; column 5 line 57- column 6 line 45); and 
communicating the item listings for presentation (Fig. 4 and column 3 lines 56-64; column 5 line 57- column 6 line 45).

Referring to claim 22, Hotchkies discloses the method of claim 21, the method further comprising: configuring the brand name for the on-demand brand resilience using at least one of the brand name, a brand name synonym, an official name, a misspelling of the brand name, a 

Referring to claim 23, Hotchkies discloses the method of claim 21, the method further comprising: in real-time, receiving the number clicks on the references to the one or more item listings that include the brand name; and based on the number of clicks, calculating the on-demand brand resilience value ( column 3 lines 44-64; column 4 lines 35-46)

Referring to claim 24, Hotchkies discloses the method of claim 21, wherein the item listings identified for the second search request are listings that comprise the brand name ( 3 lines 56-64; column 5 lines 44-56; column 6 lines 16-31, column 7 lines 8-27, column 9 lines 7-26- examiner notes the limitation “wherein the item listings identified for the second search request are listings that comprise the brand name” is given little patentable weight as it is merely reciting non-functional descriptive material).

Referring to claim 25, Hotchkies discloses the method of claim 21, wherein when the on-demand brand resilience value of the brand name is characterized by high resilience, the item listings are predominantly associated with the brand name (column 1 lines 49-59; column 3 lines 56-64; column 6 lines 16-31- examiner notes the limitations “the item listings are predominantly associated with the brand name” is reciting an intended results and non-functional descriptive material and will therefore be given little patentable weight). 

Referring to claim 26, Hotchkies discloses the method of claim 21, the method further comprising: determining that the on-demand brand resilience value of the brand name is characterized by low resilience; and identifying the item listings for the second search request without consideration for the brand name (column 1 lines 49-59; column 3 lines 56-64; column 6 lines 16-31). 

Referring to claim 27, Hotchkies discloses the method of claim 21, wherein presentation of the item listing is performed in real-time during the on-demand branded session, wherein the brand name identifies a type of product manufactured by a particular company under a particular name (column 1 lines 49-59; column 3 lines 56-64; column 6 lines 16-31- examiner notes the limitations “wherein presentation of the item listing is performed in real-time during the on-demand branded session,” and  “wherein the brand name identifies a type of product manufactured by a particular company under a particular name reciting an intended results” are reciting an intended use/result and will therefore be given little patentable weight). 

Referring to claims 28-40 all the limitations in method claims 21-27 are closely parallel to the limitations of system claims 28-34 and article of manufacture claims 35-40, analyzed above and rejected on the same basis.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS W CASEY whose telephone number is (571)270-7784.  The examiner can normally be reached on Monday - Thursday, 7.30-5.00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS W. CASEY
Primary Examiner
Art Unit 3684



/ALEXIS M CASEY/Primary Examiner, Art Unit 3684